Citation Nr: 0009950	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-12 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right nephrectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

INTRODUCTION

The veteran had active service from January 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran and his spouse appeared at 
personal hearings before a Hearing Officer at the RO in 
November 1998, and before the undersigned Member of the Board 
in Washington, D.C. in April 1999.

In the course of his current claim for compensation benefits 
under 38 U.S.C.A. § 1151, the veteran has made reference to 
the presence of cardiovascular/renal disorders during and 
ever since service.  However, service connection for 
cardiovascular/renal disorders was denied in March 1970 and 
not appealed in a timely manner.  That claim has not been 
reopened and is not before the Board at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary to an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran underwent an elective right nephrectomy at a 
VA Medical Center (VAMC) in March 1994 due to chronic renal 
failure and a right renal mass.

3.  After surgical removal of the right kidney, a pathology 
report revealed renal cell carcinoma in the kidney, which had 
not yet spread to the lymph nodes.

4.  The veteran underwent a left nephrectomy, at a private 
hospital in June 1994, preparatory to a kidney transplant 
which was performed in May 1995 at a private hospital.
 
5.  A statement from the veteran's private physician, is the 
effect that the veteran had not actually had cancer in the 
kidneys which had been removed at a VA hospital.  The 
statement is inaccurate and appears to have been based on  
incomplete medical information.

6.  A VA medical opinion, requested by the RO and based on a 
thorough review of the entire medical record, concludes that 
the veteran's right nephrectomy was medically necessary and 
properly performed and that there was no misdiagnosis or 
improper treatment by VA medical personnel.  

7.  No cognizable medical evidence has been submitted to show 
that the veteran's right nephrectomy was unnecessary or 
improper, or that the nephrectomy resulted in additional 
disability beyond the intended result of the surgical 
treatment; further, no medical evidence has been submitted to 
show that the veteran's chronic renal failure was caused by 
improper administration of medication by the VA, or that he 
has any additional cardiovascular-renal disability, beyond 
that intended, which can be attributed to VA treatment.
 

CONCLUSION OF LAW

1.  The veteran has not presented a well-grounded claim for 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for the residuals of a right nephrectomy.  38 U.S.C.A. §§ 
1151, 5107 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (1999).

2.  Since the issue on appeal is not well grounded, there is 
no medical question of any complexity or controversy 
currently before the Board which would require that the 
opinion of an independent medical expert be obtained.  
38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1997, the veteran filed a claim for disability 
compensation benefits under 38 U.S.C.A. § 1151 for a right 
nephrectomy with a kidney transplant.  He has asserted that 
VA physicians improperly administered medication to him since 
1969 for chronic hypertension and congenital kidney 
abnormalities, which led to the development of chronic renal 
failure in 1994.  He has further asserted that VA physicians 
then incorrectly diagnosed cancer in the right kidney and 
removed his right kidney unnecessarily.  He has stated that 
the right nephrectomy caused him to go into end-stage renal 
failure, requiring hemodialysis, a left nephrectomy and, 
ultimately, a kidney transplant.

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail.  In such a case, 
there is no duty to assist him further in the development of 
such claim, because such additional development would be 
futile.  38 U.S.C.A. § 5107.  As will be explained below, we 
find that the veteran's claim is not well-grounded.  See 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

When the veteran was examined for entry into service he 
reported he had previously been rejected from service due to 
hypertension and reported a history of treatment for 
hypertension.  Elevated blood pressure readings were 
recorded, but he was found qualified for induction.  No 
hypertensive readings were recorded during service and no 
pertinent diagnosis was made at separation.

During a complex and extended VA hospitalization in November 
and December 1969, the veteran underwent renal arteriography.  
It was noted that the veteran had a probable thyroid 
abnormality, congenital renal abnormalities, and hypertension 
which had been present since high school, but was of 
undetermined etiology, although thought to be of renal 
vascular origin.  He was discharged from the hospital on no 
medication for his hypertension other than a mild sedative.  
He was considered to have a serious ultimate prognosis unless 
treated either medically or surgically.  

During a cardiovascular examination in March 1970 it was 
noted that he was taking 250 mg. of Aldomet 3 times a day and 
was moderately hypertensive.  

In a rating action of April 1970 service connection was 
denied for hypertension and a congenital or developmental 
kidney condition.  No timely appeal was taken from the rating 
action and it became final.  

In March 1994, the veteran underwent a renal arteriogram, and 
laboratory testing at a VAMC.  His creatinine levels were 
noted to be very high, and a six to seven millimeter renal 
mass was observed in the right lower pole of the right 
kidney.  Cancer was suspected.  He underwent a right 
nephrectomy, and the kidney, including the mass and nearby 
lymph nodes was sent to the pathology laboratory for 
analysis.  The three-page pathology report, dated March 15, 
1994, stated that there was renal cell carcinoma (cancer) in 
the right kidney, which fortunately had not yet spread to the 
margins of the excision, or the periaortic or inferior aorta-
caval lymph nodes.  The report also showed that the veteran 
had end-stage renal disease, acquired cystic disease, and 
fibromuscular dysplasia of the renal artery.

The report of a June 1994 hospitalization at the Marion 
Health Center, in Sioux City, Iowa, showed that following his 
March 1994 surgery, the veteran required hemodialysis for his 
end-stage renal disease.  He decided he wished to have a 
kidney transplant, and was advised that he needed to first 
have a left nephrectomy, and then wait a couple of years to 
be sure he was free of cancer before undergoing the 
transplant.  In June 1994, he underwent his left nephrectomy.
A report of the Marion Health Center's pathology analysis of 
his left kidney, dated in July 1994, revealed end-stage 
kidney disease with severe hyaline arteriosclerosis.

The claims file contains records of the veteran's VA 
outpatient treatment during the period from February 1983 to 
December 1994, which have been reviewed by the Board.

Records of the veteran's hospitalizations at the Bishop 
Clarks Memorial Hospital, in Omaha, Nebraska, in February, 
May, and July 1995, note that the veteran underwent a kidney 
transplant in May 1995, performed by Rodney J. Taylor, M.D.

In August 1997, the veteran filed his claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  

In January 1998, the RO requested a medical opinion from the 
Chief of Staff of the VAMC in Omaha, Nebraska.  The requested 
opinion was received in February 1998.  The VA physician 
stated that he had reviewed the veteran's claims file, his VA 
outpatient treatment records from March 1983 to February 
1998, his VA inpatient treatment records from 1969 to 
February 1998, and copies of the Clarkson Hospital and Marion 
Health Center records.  The physician stated that renal 
cancer had been found in the right kidney by the pathologist.  
The left kidney was removed prior to the veteran's transplant 
surgery, and he assumed it was removed due to fear of 
metastasis from the right renal cell carcinoma.  He further 
stated that there was no evidence of any failure to timely 
diagnosis and properly treat the veteran, and there was no 
evidence that the veteran's renal shutdown was due to 
medications administered by the VA.

The veteran submitted a letter, dated in November 1998, from 
Dr. Taylor.  The letter was accompanied by the pathology 
report concerning the veteran's left kidney, and one page of 
the three page pathology report concerning the veteran's 
right kidney.  In his letter, Dr. Taylor stated that he began 
treating the veteran in 1995, and that it was apparent to him 
that the veteran had renal cystic disease.  He stated that 
the pathology report [presumably he was referring to the 
pages that accompanied his letter] showed that the veteran 
had not had renal cancer.  

The veteran and his spouse appeared at personal hearings 
before a Hearing Officer at the RO in November 1998, and 
before the undersigned Member of this Board, in Washington, 
D.C., in April 1999, respectively.  At both hearings, they 
testified that they had been told by private physicians that 
the veteran's renal problems were due to the medication he 
had been receiving from the VA since 1969.  They further 
testified that the physicians had also told them that, as the 
veteran had not had cancer in his right kidney, the 
nephrectomies and kidney transplant he had undergone were 
unnecessary.

Pursuant to 38 U.S.C.A. § 1151, generally where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.800.  

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), aff'd sub 
nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, 
Brown v. Gardner, ___ U.S. ___, 115 S.Ct. 552 (1994), the 
United States Supreme Court affirmed a finding of the Court 
of Appeals for Veterans Claims that fault of the VA need not 
be shown as an element of recovery under 38 U.S.C.A. § 1151.  
Title 38 C.F.R. § 3.358, an implementing regulation for 
38 U.S.C.A. § 1151, was revised to comply with the Gardner 
decision.

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that VA negligence would generally 
have to be shown for a claimant to obtain compensation under 
the statute.  This amendment, however, does not apply to 
cases filed prior to the effective date.  Pub. L. No. 104-
204, § 422(a)-(c) (1996).  As this claim was filed prior to 
the effective date, the former statute must be applied.  Cf. 
Karnas v. Derwinski, 1 Vet.App. 308 (1991) (in the present 
case, the former statute, which is discussed below, is more 
favorable to the veteran).  See also Dudnick v. Brown, 10 
Vet.App. 79 (1997).

To obtain VA compensation, it is required that the veteran's 
disability must be the result of VA hospitalization, surgical 
or medical treatment - essentially a "medical nexus" 
requirement.  Cf. Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (Medical nexus required in the direct 
service connection context).  The Board notes in passing that 
the medical nexus requirement for 38 U.S.C.A. § 1151 is 
actually a higher standard than what is required for direct 
service connection.  For the latter, generally a claimant 
need only show that a disability had an onset in service; for 
the former, a mere coincidental onset is not enough - VA 
treatment must be shown to be a causal factor.  38 C.F.R. 
§ 3.358(c)(1).

Furthermore, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or which were intended to result from 
the medical or surgical treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

In this case, the veteran has contended that the medicine 
prescribed by the VA from 1969 through 1994, and the right 
nephrectomy performed by the VA in March 1994 resulted in his 
left nephrectomy and kidney transplant.  However, he has not 
presented any medical evidence to show that his chronic renal 
failure and right renal carcinoma were caused by the 
medication prescribed by the VA, or that his left nephrectomy 
and kidney transplant were an unnecessary consequence of the 
right nephrectomy performed by the VA in March 1994, rather 
than medically necessary to treat the progression of his 
chronic renal failure and congenital renal abnormalities.  To 
the contrary, the medical evidence contained in the claims 
file shows that the veteran's kidneys were able to function 
reasonably well until his creatinine rose to a high level in 
1994.  Rather than causing the veteran any harm, it appears 
the VA's prompt action may have saved his life by removing 
the cancerous right kidney before the carcinoma could 
metastasize to other organs.

Although the veteran and his spouse may well believe that his 
nephrectomies were unnecessary, or that his end-stage renal 
disease was due to medication prescribed by the VA, they are 
not medical personnel.  While the veteran is certainly 
capable of providing evidence of symptomatology, as lay 
people he and his spouse are not considered capable of 
opining on matters requiring medical knowledge, such as what 
caused those symptoms.  Their theory, and their medical 
analysis, is clearly inconsistent with the VA and private 
medical evidence of record.  See Stadin v. Brown, 8 Vet.App. 
280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69, 74 
(1995); Heuer v. Brown, 7 Vet.App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494 (1992); Harvey v. Brown, 6 
Vet.App. 390, 393-94 (1994).  

It is not sufficient to merely show that subsequent 
complications, such as the need for dialysis, and a left 
nephrectomy to prevent metastasis and prepare the veteran for 
a kidney transplant, followed necessary surgery.  The veteran 
would also need to show that those complications actually 
resulted in additional disability to him which was distinct 
from the normal progress of his underlying disability, and 
was over and above the necessary consequences of his right 
nephrectomy.  See generally, Gardner, 115 S.Ct. at 556, n.3 
("It would be unreasonable . . . to believe that Congress 
intended to compensate veterans for the necessary 
consequences of treatment to which they consented (i.e. 
compensating a veteran who consents to the amputation of a 
gangrenous limb for the loss of the limb.)").

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  See Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  
Although the veteran cites the November 1998 statement from 
Dr. Taylor as authority for his position, it appears that Dr. 
Taylor was somewhat confused in that he assumed that both 
kidneys had been removed by the VA.  His opinion, which is 
correct to the extent that no carcinoma was established in 
the left kidney, was incorrect with regard to the right 
kidney, apparently because it was made with access to only 
part of the March 1994 pathology report.  He apparently did 
not have access to the third page of that report, on which 
the diagnosis of renal cell carcinoma in the right kidney was 
clearly listed.  Furthermore, although the veteran has 
testified, in the alternative, that Dr. Taylor also told him 
that the medications he received from the VA over the years 
caused his kidney disabilities, Dr. Taylor, in his 
correspondence has not stated or implied any such causal 
connection.  Furthermore, Dr. Taylor did not imply in any way 
that the removal of the right kidney by the VA and the 
subsequent removal of the left kidney at a private facility 
were not medically necessary.  In the absence of medical 
support for the veteran's theory from Dr. Taylor, and a 
clearly contrary opinion of record, the Board sees no need to 
defer consideration of the claim for further clarification of 
that point.  If the veteran has any documentation which would 
render that theory well grounded, it would form the basis of 
a reopened claim if submitted.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Since the veteran has submitted no cognizable medical opinion 
or other competent evidence in support of his claim for VA 
disability compensation for residuals of a right nephrectomy 
under the provisions of 38 U.S.C.A. § 1151, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well-grounded.  38 U.S.C.A. 
§ 1151; 38 C.F.R. §§ 3.358.  Since the claim is not well 
grounded, no duty to assist arises.  Furthermore, the medical 
evidence is not widely diverse such as was the case in 
Cousino v. Derwinski, 1 Vet. App. 536 (1991), a case cited at 
the hearing before the Board.  Since there it no medical 
question raised which is complex or controversial and no duty 
to assist is currently present, there is no reason to refer 
this case to an independent medical expert for review.  
38 U.S.C.A. § 7109, 38 C.F.R. § 20.901.  Thus, his appeal is 
properly denied on the record.   

The Board views its discussion in this decision as sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for VA disability compensation 
benefits for residuals of a right nephrectomy under the 
provisions of 38 U.S.C.A. § 1151.  See Robinette v. 
Derwinski, 8 Vet.App. 69, 77-78 (1995). 



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a right nephrectomy is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

